Citation Nr: 1139547	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to service connection for a left testicle disorder (claimed as left testicle epididymitis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1983 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and November 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively denied service connection for costochondritis and a left testicle disorder.  The Veteran timely appealed those issues.

The Veteran requested a hearing before the Board in his October 2006 substantive appeal and indicated in a November 2006 statement that he wished to have a videoconference hearing.  He was scheduled for a hearing in May 2009 and was informed of that hearing in a March 2009 letter.  He failed to appear for that hearing, and the Board has deemed the request for a hearing to be withdrawn under 38 C.F.R. § 20.702(d) (2011).

This case was initially before the Board in August 2009, at which time claims of service connection for a heart condition, including a first degree AV block; a right shoulder disorder; a mole on the left arm; and, increased evaluation claims for hallux valgus of his bilateral feet were all denied.  Those claims are therefore no longer in appellate status.

Additionally, the Board in August 2009 remanded claims of service connection for bilateral plantar fasciitis and residuals of a fractured nose.  Service connection for bilateral plantar fasciitis and residuals of a fractured nose was subsequently granted in a May 2011 rating decision.  Thus, those claims are no longer in appellate status.   

Finally, the Board remanded for further development of the claims of service connection for costochondritis and a left testicle disorder in the August 2009 decision.  That development having been completed, the case has been returned for further appellate review; the Board finds that its previous August 2009 remand has been fully complied with as to the issues addressed herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Unfortunately, the issue of service connection for a left testicle disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had chest pain in service; in-service treatment records reflect the Veteran's self-reports of a history of costochondritis, but the weight of the competent and probative evidence indicates that such symptoms were attributable to a first degree AV block and that, in any event, objective findings were normal upon separation examination.

2.  The post-service evidence indicates no complaints of chest pain or other associated symptomatology and contains no diagnoses of costochondritis.  


CONCLUSION OF LAW

The criteria establishing service connection for costochondritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2006 that provided information as to what evidence was required to substantiate the claim decided herein and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The Veteran was additionally sent a letter in September 2009, which reiterated all of that information as it relates to the claim for costochondritis, in accordance with the Board's previous remand.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in August 2006 and September 2009 communications, and the claim was thereafter last readjudicated May 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

On appeal, the Veteran avers that he should be service connected for costochondritis.  

In-service examinations in December 1982, January 1985, October 1987, May 1990, and October 1997 all revealed a normal chest, lungs and heart; the Veteran did not report any recurrent chest pain in association with those examinations.  

During service connection in June 2004, the Veteran sought treatment for chest pains.  It was noted at that time that he had similar pains approximately a year earlier.  His intermittent pain was right-sided and sometimes radiated to his right shoulder.  It was associated with respirations and physical activity.  Objectively, a first degree AV block was shown on echocardiogram (EKG).  Chest x-rays were normal at that time.  

The Veteran's separation examination in July 2004 noted that his heart, lungs and chest were normal at that time.  However, he reported pain or pressure in his chest and the examining physician noted that such was associated with costochondritis.  No testing or consultations were conducted at that time to verify that condition.

Prior to discharge from service, the Veteran underwent a VA examination in August 2004.  After examination, the examiner noted that there was no pathology at that time to diagnosis costochondritis.  

While still on active duty, in November 2004, the Veteran again sought treatment for costochondritis or Tietze's syndrome, reporting that he had pain in the right side of his chest; he further reported that he had been diagnosed with costochondritis and the physician noted a medical history of such.  After examination, a history of costochondritis was noted, though no diagnosis of such was made at that time.  The Veteran was officially discharged from service in December 2004.

In June 2005, the Veteran sought treatment for a heart condition, at which time it was noted that he had episodes of costochondritis in the past.  He denied any chest pain or shortness of breath at that time.  He did report costochondritis symptoms off and on for the prior 6 months, however.  VA treatment records from the same day also reflected an absence of chest pain, though the Veteran's medical history had "intermittent chest soreness that was diagnosed as costochondritis."

The Veteran underwent a VA examination in August 2005 for his heart condition, at which time it was noted that he had a first degree AV block during service.  The examiner stated that "because usually this condition is asymptomatic, he was diagnosed (with) costochondritis."  The Veteran reported that his condition had been the same since discharge from service, which included flaring chest pain on his left side of his chest that occurred variably from twice a week to once every 2 months.  He stated that when the chest pain was present it sometimes radiated to his right shoulder and down his right arm.  Following examination, which included a normal stress test and an abnormal EKG, no present heart condition was detected.

Subsequent treatment records, including VA treatment records, do not reveal any treatment for chest pain, shortness of breath, or any other symptomatology associated with costochondritis.  In fact, chest x-rays dated in May 2006 were normal, and the Veteran specifically denied any chest pain or discomfort in September 2007.

On the basis of the foregoing evidence, the Board finds that the Veteran's claim of service connection for costochondritis must be denied.  In so finding, it is noted that the Veteran's in-service treatment for chest pain in June 2004 was attributed to a first degree AV block.  Costochondritis was noted on the Veteran's report of medical history completed in association with his separation examination.  However, objective findings were normal, so the notation of costochondritis, in these circumstances, does not equate to a formal diagnosis.  Moreover, a VA examiner in August 2004 specifically considered the Veteran's assertion that he had costochondritis and stated that there was no pathology to render a diagnosis.  

It is acknowledged that a November 2004 treatment record noted costochondritis, but this was only in the context of reflecting the Veteran's self-reported history.  As such, the notation is not probative evidence of a diagnosis, as it appears to be merely restating medical history as stated by the Veteran without any medical testing to document the existence of that condition at that time.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional). 

From the foregoing, the record fails to establish in-service incurrence of costochondritis.  Indeed, as noted by a VA examiner in August 2005, the Veteran's AV block is usually asymptomatic, and thus his symptoms were mistakenly attributed to costochondritis.  Moreover, even if the above evidence could be favorably construed as indicating costochondritis in service, there is no showing of current disability at any time following separation.  Post-service chest x-rays were normal and chest pain was denied upon treatment in June 2005 and September 2007.  None of the post-service indicates a current diagnosis of costochondritis.

In sum, the competent clinical evidence of record indicates that the chest pain that the Veteran is claiming as costochondritis is in fact a symptom attributable to his first degree AV block.  The Board has already considered and denied a claim of service connection for a heart condition, to include a first degree AV block, in its previous August 2009 decision; such decision is final and the Board will not re-address that denial at present.  He has denied current symptoms in the post-service treatment records and there is no diagnosis of costochondritis at any time during the appeals period.

While the Veteran believes that he was diagnosed with costochondritis in service and that he should be service-connected for that condition, he is not competent to self-diagnose costochondritis, either during or after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Therefore, the Board finds that the competent evidence of record does not demonstrate any current diagnosis of costochondritis, and instead indicates that the symptomatology the Veteran associates with costochondritis is actually related to his first degree AV block, which the Board has already denied service connection for previously.  As there is no competent evidence of a current diagnosis of costochondritis, service connection for costochondritis must be denied in this case.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for costochondritis is denied.


REMAND

Additional development is deemed necessary with respect to the claim of service connection for a left testicle disorder, as will be explained below.

By way of history, the service treatment records reflect that two epididymal cysts were found upon sonogram during active service in June 2004.  

The Veteran underwent VA examinations for his left testicle disorder in September 2009 and in February 2011, in compliance with the previous Board remand.  In September 2009, he was diagnosed with a small left spermatocoele and left orchalgia.  The examiner did not opine whether the Veteran's left spermatocoele and left orchalgia were related to the left epididymal cysts noted during military service in June 2004.

At the February 2011 VA examination, the Veteran was diagnosed with a left varicocele and left ilio-inguinal neuritis.  The examiner noted that the Veteran's diagnoses were associated with left epididymitis; however, in his medical opinion, the examiner noted that the Veteran had "no history compatible with a previous diagnosis of left epididymitis."  Such statements appear to be internally inconsistent and as such, the Board finds that the February 2011 examination is inadequate to decide the Veteran's left testicle disorder claim at this time.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran another VA examination for his left testicle disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the El Paso VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2007 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left testicle disorder since discharge from service, which have not already been associated with the claims file.  After securing the necessary release forms, attempt to obtain and associate those identified private records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following the completion of the above to the extent possible, schedule the Veteran for VA genitourinary examination to determine whether his left testicle disorder is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any left testicle disorder, including a left spermatocoele, a left varicocele, and left epididymitis or epididymal cysts.  The examiner is asked to clarify the Veteran's exact diagnoses, particularly those mentioned above in the September 2009 and February 2011 examinations.

The examiner is then asked to opine if any diagnosed left testicle disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is due to or caused by military service, to include the noted left epididymal cysts in June 2004.  The examiner should also specifically address whether any current diagnosis is a continued manifestation of symptomatology associated with those cysts noted in June 2004.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a left testicle disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


